

113 SRES 553 ATS: Recognizing the 250th anniversary of the Hartford Courant newspaper.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 553IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Murphy (for himself and Mr. Blumenthal) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 250th anniversary of the Hartford Courant newspaper.Whereas the first edition of the Hartford Courant was printed on October 29, 1764;Whereas the Hartford Courant is the oldest continuously published newspaper in the United States;Whereas the Hartford Courant gave voice to a newfound yearning for freedom as the most circulated
			 newspaper in the colonies during the throes of the Revolutionary War;Whereas the Hartford Courant demonstrated leadership in actively supporting the presidential
			 efforts of President Abraham Lincoln and his attempts to end slavery
			 during the Civil War; andWhereas the Hartford Courant is a 5-time finalist and 2-time winner of the Pulitzer Prize for
			 journalistic excellence: Now, therefore, be itThat the Senate—(1)recognizes the significant and positive impact of the  Hartford Courant throughout the history of
			 the United States; and(2)acknowledges the importance of a vibrant free press to democracy.